DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Claims 23-28 are pending.  Claims 23-28 are new.
The rejections of claims 1 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bowman (US 6,264,754) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Bowman in view of Mimeault et al.  (US 2014/0232566) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 23 is considered to include new matter because there is no apparent original support for the function of “engaging and disengaging the automotive-vehicle conveyor.”  This limitation broadens the scope of the originally filed disclosure which only appears to provide support for controlling the conveyor to move or propel vehicles, change the conveyor speed, or to stop the conveyor (paragraphs 36, 63, 66).  
Claim 23 is considered to include new matter because there is no apparent original support for the function of “engaging and disengaging the automotive-vehicle washing equipment.”  This limitation appears the narrow the scope of the originally filed disclosure which only appears to provide support for controlling the wash equipment (paragraph 37).
Claim 23 is considered to include new matter because there is no apparent original support for the function of “preventing a collision between two automotive vehicles that are being moved through the carwash tunnel by the automotive-vehicle conveyor by disengaging the automotive-vehicle conveyor based upon a tracked position of a first automotive vehicle in the carwash tunnel relative to a tracked position of a second automotive vehicle in the carwash tunnel” (emphasis added).  This limitation appears to claim a function of the controller which was not present in the originally filed application, namely, that the conveyor is disengaged (or stopped) based upon the relative positions of two vehicles in the carwash tunnel.  Instead, there appears to be support for preventing a collision (abstract), triggering a system stop when a potential collision is detected (paragraph 64), and giving a stop conveyor command if the location of a vehicle is not verified by the next vision device (Figure 6; paragraph 71).
Claim 24 is considered to include new matter because there is no apparent original support for the function of “creating a three-dimensional model of the substantially linear path through the carwash tunnel.”  This limitation appears the narrow the scope of the originally filed disclosure which only appears to provide support for creating a virtual model of the tunnel (paragraph 48).
Claim 28 is considered to include new matter because there is no apparent original support for the function of “excluding portions of the visual data that are not required to perform the tracking function,” wherein the visual data is defined by claim 1 as being “visual data of respective locations of a plurality of automotive vehicles within the carwash tunnel.”  This limitation appears the narrow the scope of the originally filed disclosure which does not appear to provide original support for excluding portions of respective locations of a plurality of automotive vehicles within the carwash tunnel that are not required to perform the tracking function.  Instead, the originally filed disclosure appears to provide support for masking regions in the wash tunnel, fixed regions, regions that match background images, or regions invalid for various reasons (paragraphs 17, 58, 59).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the phrases “engaging and disengaging the automotive-vehicle conveyor” and “engaging and disengaging the automotive-vehicle washing equipment” which are indefinite because it is unclear what it means to engage or disengage the conveyor or washing equipment.  It is unclear if these phrases refer merely to operating the equipment, turning the equipment on or off, having the equipment engage a vehicle, or something else entirely.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 2009/0250086; hereafter, “Belanger ‘086”), in view of Belanger (US 2016/0264104; hereafter, “Belanger ‘104”), in view of DE 4131786 (cited by Applicant, hereafter, “DE ‘786”), and further in view of Ness (US 8,049,643).
Regarding claim 23, Belanger ‘086 discloses an automotive-vehicle anti-collision system that prevents automotive-vehicle collisions within a carwash tunnel during operation, the system comprising: a carwash tunnel (paragraph 37); an automotive-vehicle conveyor attached to the carwash tunnel and the conveyor configured to move a plurality of automotive vehicles 
Belanger ‘086 does not expressly disclose a vision device attached to the carwash tunnel and the vision device configured to receive visual data of respective locations of a plurality of automotive vehicles within the carwash tunnel; and the controller is configured to perform the functions of: receiving the visual data from the vision device; tracking the respective positions of a plurality of automotive vehicles as the plurality of automobile vehicles move along the substantially linear path through the carwash tunnel; and preventing a collision between two automotive vehicles that are being moved through the carwash tunnel by the automotive-vehicle conveyor by disengaging the automotive-vehicle conveyor based upon a tracked position of a first automotive vehicle in the carwash tunnel relative to a tracked position of a second automotive vehicle in the carwash tunnel.  Instead, Belanger ‘086 discloses that the control unit (24) may also adjust for the presence of vehicles at the egress route (52) by adjusting the speed of the conveyor (22) to move slower or even stop the system until the vehicle at the egress detected by a sensor (26a) moves from the egress route (52; paragraph 31), and the sensor may be a pressure sensor, optical sensor, infrared sensor, induction sensor, motion sensor and combinations thereof (claim 67).

Because it is known in the art to track vehicles in a wash system using sensors and enable a fault mode as needed, to prevent collisions between vehicles when the distance between them decreases by stopping a conveyor, and to use a camera with point monitoring 

Regarding claim 25, Belanger ‘086, in view of Belanger ‘104, in view of DE ‘786, and further in view of Ness, is relied upon as above, but does not expressly result in wherein the central controller is further configured to perform the function of providing a notification upon the occurrence of an event.
Belanger ‘104 further discloses that blinking red lights can be used to alert the vehicle operator to attend to a fault (paragraph 74).
Because it is known in the art to provide a notification upon a fault, and the results of the modification would be predictable, namely, alerting an operator of a fault, it would have .

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belanger (US 2009/0250086; hereafter, “Belanger ‘086”), in view of Belanger (US 2016/0264104; hereafter, “Belanger ‘104”), in view of DE 4131786 (hereafter, “DE ‘786”), in view of Ness (US 8,049,643), and further in view of Mimeault et al.  (US 2014/0232566).
Regarding claim 26, Belanger ‘086, in view of Belanger ‘104, in view of DE ‘786, and further in view of Ness, is relied upon as above, but does not expressly result in wherein the vision device uses LIDAR, RADAR, or SONAR.
Mimeault discloses a system and method for traffic side detection and characterization in which LIDAR is used to detect and identify for a vehicle a presence, a position of the front, rear or middle, a profile of a side, a height, a number of axles, a length, a direction of movement, a displacement speed, and a distance (paragraph 45).
Because it is known in the art to detect the presence, location, boundaries, and profile of a vehicle using LIDAR, and the results of the substitution would be predictable, namely, use of a known structure for a known purpose, it would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein the vision device uses LIDAR, RADAR, or SONAR.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711